Exhibit 99.1 SECOND AMENDMENT TO AGREEMENT TO FORM LIMITED LIABILITY COMPANY AND CONTRIBUTION AGREEMENT SECOND AMENDMENT made as of this 30th day of January, 2009 (this “Amendment”) to that certain Agreement to Form Limited Liability Company and Contribution Agreement dated as of February 8, 2008, and as amended by that certain Amendment to Agreement to Form Limited Liability Company and Contribution Agreement dated as of December 30, 2008, among Concord Associates, L.P., a New York limited partnership having an office at c/o Cappelli Enterprises, Inc., 115 Stevens Avenue, Valhalla, New York 10595 (“Concord”) and Empire Resorts, Inc., a Delaware corporation having an office at 701 North Green Valley Parkway, Suite 200, Henderson, Nevada 89074 (“Empire”). RECITALS A.On February 8, 2008, Concord and Empire entered into that certain Agreement to Form
